TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00377-CV


                                 Richard A. Lapides, Appellant

                                                 v.

                                  Timothy A. Stark, Appellee


              FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
                NO. J3-CV-18-067373, SYLVIA HOLMES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 3, 2019, Richard A. Lapides filed with this Court a document titled

“Notice of Appeal to Third Court of Appeals from Judgment in Justice Court, Precinct Three,

Travis County, Texas to Deny Defendant’s Statement of Inability to Afford Payment of Court

Costs or an Appeal Bond.” On June 11, 2019, the Clerk of this Court notified Lapides that it

appeared that this Court lacked jurisdiction over this matter and requested a response explaining

how this Court may exercise jurisdiction. Lapides filed a response on June 17, 2019, but he has

failed to explain how this Court has jurisdiction. When a contest is sustained in justice court to a

statement of inability to afford payment of court costs, the county court has jurisdiction over the

matter. See Tex. R. Civ. P. 506.1(d). Accordingly, we dismiss the appeal. See Tex. R. App.

P. 42.3(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 26, 2019




                                                2